Citation Nr: 1445991	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-36 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right hip, right groin, and right thigh disorder.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran's claims file has been converted from a paper file to an electronic file, and is now managed in the Veterans Benefits Management System (VBMS). Additional VA treatment records not currently associated with the VBMS file are located in Virtual VA, a separate electronic database, and have been considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to ensure that all necessary development is completed.  Specifically, there appear to be outstanding Social Security Administration (SSA) records and VA examinations are required for two of the Veteran's claims. 

A June 2005 SSA inquiry indicates that the Veteran filed a claim that was denied.  Additionally, a September 2009 VA treatment record shows that the Veteran identified his source of income as Social Security disability benefits.  The documents related to any application for SSA disability benefits have not been associated with the claims file.  It is not clear from the evidence of record what disabilities may have been considered in the Veteran's SSA application.  In light of this uncertainty, a reasonable possibility exists that the records are relevant to the Veteran's claims, and remand is necessary to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Any outstanding VA, Vet Center, or private treatment records for the claimed conditions should also be obtained.  Additionally, the Veteran's representative requested that the claim of entitlement to service connection for a right hip, right groin, and right thigh disorder be remanded to afford the Veteran an opportunity to elaborate upon his statements regarding surgery on his hip and draining of a mass on his hip during service.  

Regarding the issue of entitlement to service connection for a right hip, right groin, and right thigh disorder, the Board finds that an examination is warranted.  In May 2005, the Veteran stated that he had a mass on his right hip that was drained while he was stationed in Korea, in approximately February 1969.  A January 1969 service treatment record shows that the Veteran had an abscess just above his pubic hair line, a March 1969 record notes a boil on his stomach that was lanced, and an August 1968 record shows that the Veteran had boils on his right leg.  A May 2005 VA treatment record shows that the Veteran reported having surgery on his hip for an infection while in the military, and the provider noted that the Veteran's current hip pain was "most likely arthritic changes, possibly related to prior procedure."  Additionally, a September 2009 VA treatment record notes that the Veteran experiences right hip pain stemming from treatment for a right hip abscess in the 1960s.  Therefore, there is an indication that the Veteran's current disorder may be related to service and an examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (2006).  

Regarding the issue of entitlement to service connection for tinnitus, a VA examination was provided in November 2012.  The examiner noted that the Veteran reported that tinnitus began a couple of years prior and opined that tinnitus was less likely than not a result of military noise exposure in part because of the lack of proximity between the dates of service and the onset of tinnitus.  However, the examiner did not explain why the delay between in-service noise exposure and onset of tinnitus indicated that the two were unrelated in his opinion.  The Board cannot use its own unsubstantiated medical conclusions to supply the medical information necessary to fill the gaps in the examiner's reasoning.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, an addendum opinion is necessary.  

The Board notes that the development requested above may produce evidence that requires VA to undertake additional development.  For example, newly obtained records may indicate that a VA examination and opinion are required for the claim for entitlement to service connection for an acquired psychiatric disorder or that additional development related to the Veteran's claimed PTSD stressor is warranted.  The AOJ should undertake any other development deemed necessary after the above development is completed.

Accordingly, the case is REMANDED for the following action:

1.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

2.  Send the Veteran a letter describing the service treatment records from August 1968, January 1969, and March 1969 showing treatment for an abscess and boils.  Ask the Veteran to clarify whether any of these records describe the treatment to which he was referring in his May 2005 statement in which he reported that he had a mass on his right hip that was that was drained while he was stationed in Korea in approximately February 1969.  Ask the Veteran to provide the location and dates of any other in-service treatment that he believes is related to his current hip, groin, or thigh condition.  Take appropriate steps to obtain any identified records.  

3.  Obtain any relevant, outstanding VA, Vet Center, or private treatment records, with the assistance of the Veteran as necessary.  

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature of his right hip, right groin, and right thigh disorder, and to obtain an opinion as to whether any such disorder is related to service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right hip, right groin, or right thigh disorder arose during service or is otherwise related to service, to include the boils on the right leg reported in August 1968, the abscess noted in January 1969, the treatment for a boil in March 1969, and any in-service treatment documented in any records obtained as a result of post-remand development. 

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.  

5.  After completing the development requested in paragraphs one through three, provide the clinician who conducted the November 2012 examination with access to the claims file for an addendum opinion.  If such clinician is unavailable, the file should be made available to another appropriately qualified clinician for preparation of an addendum opinion.  The claims file must be reviewed by the clinician in conjunction with this request.  An examination should be scheduled if the clinician finds that such is necessary to provide the requested opinion.  

After reviewing the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that tinnitus arose during service or is otherwise related to service, to include in-service noise exposure.  

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.  

The examiner is advised that the rationale provided in the November 2012 opinion is inadequate.  If the examiner finds that tinnitus is not related to service and that the length of time between the in-service noise exposure and the onset of tinnitus is an important factor in reaching this opinion, the examiner must explain the significance of this factor.  Stated another way, why (from a medical perspective) would the passage of time between noise exposure and onset of tinnitus tend to make it less likely than not that the tinnitus was caused by the noise exposure?

6.  Undertake any additional development deemed necessary after completing the above development.  For example, if medical records indicate an acquired psychiatric disorder continuing from service to the present, consideration should be given to whether a VA examination to determine if the Veteran has a mental disorder related to service is warranted, or if medical records show a diagnosis of PTSD, consideration should be given to whether additional development related to the claimed stressor and/or a VA examination are warranted.  

7.  After completing the above development and any other indicated development, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



